09-1412-ag
         Bah v. Holder
                                                                                         BIA
                                                                               Reichenberg, IJ
                                                                                A095 150 234
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 5 th day of January,           two thousand ten.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                           Circuit Judges.
11       _______________________________________
12
13       ALPHA B. BAH,
14                Petitioner,
15
16                       v.                                     09-1412-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
 1   FOR PETITIONER:        Matthew J. Harris, Brooklyn, New
 2                          York.
 3   FOR RESPONDENT:        Tony West, Assistant Attorney
 4                          General; Blair T. O’Connor,
 5                          Assistant Director; John B. Holt,
 6                          Trial Attorney, Office of
 7                          Immigration Litigation, United
 8                          States Department of Justice,
 9                          Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15       Alpha B. Bah, a native and citizen of Sierra Leone,

16   seeks review of a March 9, 2009, order of the BIA affirming

17   the May 22, 2007, decision of Immigration Judge (“IJ”)

18   Margaret R. Reichenberg, which denied his application for

19   asylum, withholding of removal, and relief under the

20   Convention Against Torture (“CAT”).    In re Alpha B. Bah, No.

21   A095 150 234 (B.I.A. Mar. 9, 2009), aff’g No. A095 150 234

22   (Immig. Ct. N.Y. City May 22, 2007).    We assume the parties’

23   familiarity with the underlying facts and procedural history

24   in this case.

25       We review the agency’s factual findings, including

26   adverse credibility determinations, under the substantial

27   evidence standard. 8 U.S.C. § 1252(b)(4)(B); see also Manzur

28   v. U.S. Dep't of Homeland Sec., 494 F.3d 281, 289 (2d Cir.

                                  2
1    2007).    We review de novo questions of law and the

2    application of law to undisputed fact.    See, e.g., Salimatou

3    Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

4         Bah does not challenge the agency’s pretermission of

5    his asylum application because, as he correctly notes, this

6    Court lacks jurisdiction to review the agency’s

7    determination as to the timeliness of an asylum application.

8    See 8 U.S.C. § 1158(a)(3).    Thus, we consider only Bah’s

9    challenge to the agency’s denial of his applications for

10   withholding of removal and CAT relief.    The agency denied

11   those applications based on an adverse credibility

12   determination arising from the fact that, as Bah admitted,

13   he initially presented false testimony, fraudulent evidence,

14   and allowed a witness to give untruthful testimony on his

15   behalf.    Although Bah later recanted that false testimony

16   and purported to tell the truth to the IJ, she found herself

17   unable to overlook Bah’s initial perjury, finding that it

18   tainted the balance of his claim.    Bah argues that because

19   he recanted his initial false claim, the agency erred in

20   declining to credit his new claim.    We are not persuaded.

21       Although applicants should be encouraged to recant

22   false testimony and disavow fraudulent evidence, it does not


                                    3
1    follow that the agency must credit the testimony and

2    evidence the applicant then presents.     Here, the IJ properly

3    applied the maxim falsus in uno, falsus in omnibus, in

4    declining to believe that Bah’s new claim was truthful.       See

5    Rui Ying Lin v. Gonzales, 445 F.3d 127, 133 (2d Cir. 2006)

6    (discussing the maxim of falsus in uno, falsus in omnibus

7    (false in one thing, false in everything)); Siewe v.

8    Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).     The adverse

9    credibility determination was fatal to Bah’s withholding of

10   removal and CAT claims.     See Paul v. Gonzales, 444 F.3d 148,

11   156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t. of Justice,

12   426 F.3d 520, 523 (2d Cir. 2005).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34(b).

21

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25
26                                 By:___________________________

                                     4